DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further one of the plurality of height-adjustable levelling feet is arranged at the rear of the housing in each corner region of the housing (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “capable of” is indefinite in that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  The claim scope is unclear.  Does the element actually perform the function?  The limitation needs to be positively recited. The phrase “configured to” is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 16-24, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,967,472 to Wilhelmstatter in view of US 2017/0314725 to Ozyuksel et al.
Regarding claim 16, Wilhelmstatter ‘472 discloses a household appliance, comprising: a housing 1 having an underside (Fig. 1); a plurality of height-adjustable levelling feet 2/10/10’ arranged on the underside of the housing 1 (Fig. 1); a height-adjusting devices including an adjustment housing 21/21’ fixed to the housing 1, a threaded shaft 11/11’ passing vertically through the adjustment housing 21/21’ in an interlocking manner and including a foot plate 12, a worm wheel 22 which is mounted rotatably in the adjustment housing 21/21’ and threadably engaged with the threaded shaft 11/11’ and which is configured as a nut and configured as an output gear at an outer circumference of the worm wheel 22, an adjusting rod 24, and a worm 23 which is connected to the adjusting rod 24 and configured as a drive gear for driving the worm wheel 22, said threaded shaft 11/11’ being configured in one of three ways (note the prior art need only show one of the three ways), a first way in which the threaded shaft has along a length of the threaded shaft a flattened section which rests against the adjustment housing at one point at least, a second way in which the threaded shaft has two flattened sections 13 arranged on opposite sides of the threaded shalt (fig. 4), a third way in which the threaded shaft has two axially extending grooves arranged on opposite sides of the threaded shaft.  The height-adjusting device 20/20’ configured to adjust a height of one of the leveling feet 10/10’ in one-to-one correspondence from a side wall of the household appliance.
The examiner submits that it is well-known in the art to include height-adjusting devices for each of a plurality of leveling feet that are configured to adjust a height of the plurality of leveling feet in one-to-one correspondence from a side wall of the household appliance.  In fact, such a configured appears to be a mere duplication of parts and well-known in the art.  

What additional structure has applicant claimed or disclosed that would make adding more of the same height-adjusting devices to the other leveling feet non-obvious?  The examiner poses the question because a mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, for the sake of argument and to support the examiner’s assertion that adding height-adjusting devices to all the leveling feet of an appliance is obvious (and a mere duplication of parts), the examiner will modify Wilhelmstatter ‘472 by showing another reference that teaches a plurality of height-adjusting devices on a plurality of feet. (Note the examiner has cited other prior art that also support the obviousness of duplicating the parts).
For example, Ozyuksel ‘725 teaches a plurality of height-adjusting devices 1 configured to adjust a height of each of the leveling feet in one-to-one correspondence from a side wall of the household appliance (para 57).  Note that, modifying the leveling feet of Wilhelmstatter ‘472 to each have an adjusting device as taught in Ozyuksel ‘725 would allow for one-to-one correspondence from a side wall of the household appliance, due to the location of the Wilhelmstatter ‘472’s feet (fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the other leveling feet of Wilhelmstatter ‘472 with its own height-adjusting devices as taught in Ozyuksel ‘725 to determine the height of the household appliance.
Regarding claim 17, Wilhelmstatter ‘472, as modified, discloses constructed in the form of a household dishwasher or household washing machine (Fig. 1).  

Regarding claim 19, Wilhelmstatter ‘472, as modified, discloses wherein two of the plurality of height-adjustable levelling feet 2 are arranged at a front of the housing 1 and one of the plurality of height-adjustable levelling feet 10/10’ is arranged at a rear of the housing 1.  
Regarding claim 20, Wilhelmstatter ‘472, as modified, discloses wherein the housing 1 has a lower rear housing edge, said one of the plurality of height-adjustable levelling feet 10/10’ being arranged approximately in a center of the lower rear housing edge.  
Regarding claim 21, Wilhelmstatter ‘472, as modified, discloses wherein the flattened sections 13 of the threaded shaft 11/11’ rest against the adjustment housing at two points at least (Fig. 4).  
Regarding claim 22, Wilhelmstatter ‘472, as modified, discloses wherein the flattened sections 13 extend over an entire length of the threaded shaft 11/11’.  
Regarding claim 23, Wilhelmstatter ‘472, as modified, discloses wherein the adjustment housing 21/21’ has an exit opening 25 for the threaded shaft 11/11’ of the height-adjustable levelling foot, said exit opening 25 have a shape which matches a cross section of the threaded shaft (Figs. 1-3).  
Regarding claim 24, Wilhelmstatter ‘472, as modified, wherein a further one of the plurality of height-adjustable levelling feet is arranged at the rear of the housing in each corner region of the housing (col. 3, lines 30-34).  
Regarding claim 32, Wilhelmstatter ‘472, as modified, wherein the worm 23 meshes with the worm wheel 22 and is mounted for rotation about a rotation axis which is perpendicular to a rotation axis of the worm wheel 22.  
Regarding claim 33, Wilhelmstatter ‘472, as modified, wherein the worm 23 executes a compensatory movement which is directed across the rotation axis of the worm wheel 22.  

s 25-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,967,472 to Wilhelmstatter in view of US 2017/0314725 to Ozyuksel et al. as applied to claims 16-24, 32 and 33 above, and further in view of US 8,220,760 to Fetzer et al.
Regarding claim 25, Wilhelmstatter ‘472, as modified, teaches a worm wheel 22 which is mounted rotatably in the adjustment housing 21/21’ and threadably engaged with the threaded shaft 11/11’ and configured as a nut and an output gear at an outer circumference of the worm wheel 22.
Fetzer ‘760 also teaches a worm wheel 45 which is mounted rotatably in the adjustment housing and threadably engaged with the threaded shaft 33 and configured as a nut and an output gear at an outer circumference of the worm wheel 45.  
Fetzer ‘760 further discloses further comprising a torque limiting element 53 interacting with the worm 23 and configured to allow the worm 23 to move out of an operating position when a torque limit is exceeded, thereby releasing a meshing between the worm 23 and the worm wheel 22.  Fetzer ‘760 appears to be a torque limiting improvement of Wilhelmstatter ‘472.  It would have been obvious to one of ordinary skill in the art to modify the height adjusting device of Wilhelmstatter ‘472 with the torque limiter taught in Fetzer ‘760 in order to stop the lift motion of the appliance foot when the torque limit is exceeded.
Regarding claim 26, Wilhelmstatter ‘472, as modified, where Fetzer ‘760 teaches wherein the worm 23 is pushed against the torque limiting element 53 with a deflection force that results during torque transmission.  
Regarding claim 27, Wilhelmstatter ‘472, as modified, where Fetzer ‘760 teaches wherein the torque limiting element 53 is configured for elastic deflection.  
Regarding claim 28, Wilhelmstatter ‘472, as modified, where Fetzer ‘760 teaches wherein the torque limiting element 53 is a housing part of the adjustment housing (Fig. 3 of Fetzer ‘760).  

Regarding claim 30, Wilhelmstatter ‘472, as modified, where Fetzer ‘760 teaches wherein the base support floor of the base support 1 and the torque limiting element 53 form together an injection-molded plastic part (col. 4, line 50).  
Regarding claim 31, Wilhelmstatter ‘472, as modified, where Fetzer ‘760 teaches wherein the torque limiting element 53 is capable of contacting an outer gear contour of the worm 23 (Fig. 3).  
Regarding claim 34, Wilhelmstatter ‘472, as modified, where Fetzer ‘760 teaches wherein the torque limiting element 53 is a sprung rib (col. 4, lines 48-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes appliances and/or furniture leveling feet having adjustment devices, some show adjustment devices for all feet and others show the placement of feet relative to the adjustment devices and/or appliances/furniture – any of which could be used in subsequent office actions depending on how the claims are amended.  Many of the references teach the worm gear configuration for adjustment.  The list is as follows: US-4991805-A OR US-5292095-A OR US-10278500-B2 OR US-4967994-A OR US-5398620-A OR US-10638839-B2 OR US-20070205342-A1 OR US-20070023590-A1 OR US-20180368574-A1 OR US-1417639. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632